Case 1:20-cv-00085-NYW Document 6 Filed 02/18/20 USDC Colorado Page 1 of 2

Co Oo 4 HR vA BP WO NO —

NO NO NO KN BD KN NO KN DN OO me ee ee
Oo ND A FP WY YN —|& DOD BO fH HDT DB WA BR WHO NYO —$ CO

FILED

UNITED STATES DISTRICT COURT
MENVER COLORANO

 

Peter Strojnik,

7847 N. Central Avenue . FEB 18 2020
Phoenix, Arizona 85020 JEPPREY P. GULWELL
Telephone: (602) 524-6602

ps@strojnik.com

UNITED STATES DISTRICT COURT
‘DISTRICT OF COLORADO

Case No: 1:20-CV-00085-N Y W

Peter Strojnik, | NOTICE OF VOLUNTARY

DISMISSAL WITH PREJUDICE
Plaintiff,

VS.

SONNENALP PROPERTIES INC. DBA
SONNENALP,

 

Defendant.

 

 

 

PLEASE TAKE NOTICE that Plaintiff voluntarily dismissed the above cause with

prejudice.

RESPECTFULLY SUBMITTED this 12m day of February, 2020.

PETER STROJNIK

 

 

Plaintiff

 
ge 20f2

v

-CV-00085-NYW Document 6~ Filed 02/18/20 USDC Colorado Pa

1S

Peter Strojnik
7847 N Central Avenue
Phoenix, Arizona 85020 . . ‘

 

a eal ER

FOREVER / USA |

1

United States District Court of Colorado
Alfred A. Arraj United States Courthouse, “4
Room A105
Clerk's Office
901 19th Street. |
Denver. CO 80294-3589

sosss-280; bfonhifag afogh pogo tbdl golf yfajp jeg

ote tt eg gohe
SAL sb eh ET Ee 2

  
 
 
 

 

 

‘ . +
ne a Amgen ~ we umd
ate
}
. \
. i
- \ !

.
ah
‘
